Citation Nr: 0731027	
Decision Date: 10/02/07    Archive Date: 10/16/07

DOCKET NO.  06-03 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in St. Louis, 
Missouri


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical healthcare 
system.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to December 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 enrollment decision of 
the VA Health Administration (VHA) in St. Louis, Missouri, 
which found the veteran to be ineligible for VA treatment.  

The veteran testified before the undersigned at a July 2007 
videoconference hearing.  A transcript has been associated 
with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A veteran must be enrolled in the VA healthcare system as a 
pre-condition to receive VA medical benefits.  38 C.F.R. § 
17.36(a).  The Secretary determines which categories of 
veterans are eligible to be enrolled, based upon enumerated 
priorities, with veterans who do not have any service-
connected disabilities assigned lower priority.  38 C.F.R. § 
17.36(b).  Nonservice connected veterans and noncompensable, 
zero percent service-connected veterans are given the lowest 
priority, category 8, unless they qualify for "low income" 
status, receive an increased rate of pension for being 
permanently housebound or in need of regular aid and 
attendance and are otherwise found to be catastrophically 
disabled, are determined to be unable to defray the costs of 
necessary care under 38 U.S.C.A. § 1722(a), are a veteran of 
the Mexican border period or of World War I, or are former 
prisoners of war, among other things.   Id.  A veteran who 
wishes to be enrolled must apply by submitting a completed VA 
application for health benefits to a VA medical facility.  38 
C.F.R. § 17.36(d).

Beginning January 17, 2003, VA enrolled all priority 
categories of veterans except those in priority category 8 
who were not in an enrolled status on that date.  38 C.F.R. § 
17.36(c); see also 68 Fed. Reg. 2,670-73 (Jan. 17, 2003) 
(regarding the Secretary's decision to restrict enrollment to 
veterans in priority group 8 not already enrolled as of 
January 17, 2003, in light of VA's limited resources).

The record shows that the veteran does not have a service 
connected disability and it is not shown (nor alleged) that 
he is permanently housebound or in need of regular aid and 
attendance, is otherwise catastrophically disabled, is a 
veteran of the Mexican border period or of World War I, or is 
a former prisoner of war.  However, the record contains 
contradictory information regarding the veteran's income 
status.

Notably, in his initial August 2005 application (the only 
application in his file), the veteran reported that, during 
2004, he had annual income of $29,795; $2,500 in unreimbursed 
medical expenses; and $90,000 in cash.  (Notably, no interest 
income was reported.)  In contrast, a September 2005 
statement indicated that he had only Social Security income 
of $1,274 per month and had accumulated $23,000 in 
unreimbursed medical expenses.  At his hearing before the 
undersigned, the veteran indicated that he had been 
unemployed since filing his claim and that Social Security 
income was his sole source of income during the pendency of 
this claim.  

It appears that the September 2005 statement regarding the 
veteran's income during 2005 was not considered.  In 
addition, no effort was made to ascertain whether the veteran 
is eligible under Priority Group 5 for being unable to defray 
the costs of necessary care under 38 U.S.C.A. § 1722(a).  As 
eligibility under both Priority Groups 5 and 7 are implicated 
by the record and the evidence is insufficient to decide the 
case, the Board must remand the case for further evidentiary 
development.

In addition, further development is required under the 
Veterans Claims Assistance Act (VCAA) of 2000.  In this 
regard, it is noted that the VAMC indicated that it did not 
have a duty to assist as there was no reasonable possibility 
of substantiating the veteran's claim.  The Board disagrees.  
Full compliance with VCAA is required.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107.  

2.  The VAMC must ask the veteran to 
provide another financial statement for 
2005 (and for following years) showing his 
income from all sources (to include Social 
Security and any interest income), 
deductible expenses (itemized), and net 
worth.  

3.  The VAMC should then recalculate the 
veteran's income and deductible expenses 
for 2005, providing a clear, detailed 
explanation in the record of how it 
arrives at these figures (and if 
information from other sources is used, 
those sources should be identified).  The 
VAMC should then readjudicate the claim 
making separate determinations as to:  1) 
Whether the veteran is unable to defray 
the cost of necessary care under 38 
U.S.C.A. § 1722(a) (see 38 C.F.R. § 
17.36(b)(5)) and 2) Whether he qualifies 
for "low income" status under 38 C.F.R. 
§ 17.36(b)(7) and the applicable Housing 
and Urban Development (HUD) low income 
guidelines.  In making these 
determinations, the VAMC must ensure to 
cite to all pertinent regulatory and 
statutory authority.

If enrollment in the VA healthcare system 
remains denied, the VAMC should issue an 
appropriate supplemental statement of the 
case (including an explanation of all 
calculations, and citation to all 
authority as to maximum thresholds for 
income and combined income and net worth.  
The veteran should be given an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

